Exhibit 10.1

 

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS

OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 AND 30

 

1.                                     REQUISITION NUMBER:

 

2.                                     CONTRACT NO.:  M67854-09-D-5038

 

3.                                     AWARD/EFFECTIVE DATE: 20-MAY-2009

 

4.                                     ORDER NUMBER:

 

5.                                     SOLICITATION NUMBER:

 

6.                                     SOLICITATION ISSUE DATE:

 

7.                                     FOR SOLICITATION INFORMATION CALL:

A.                                   NAME:

B.                                     TELEPHONE NUMBER (NO COLLECT CALLS):

 

8.                                     OFFER DUE DATE/LOCAL TIME:

 

9.                                     ISSUED BY:

MCSC CONTRACTING SERVICES

CODE: CT

2200 LESTER STREET

QUANTICO, VA  22134-6050

TEL:

FAX:

CODE:  M67854

 

10.                               THIS ACQUISITION IS: UNRESTRICTED

 

11.                               DELIVERY FOR FOB DESTINATION UNLESS BLOCK IS
MARKED (BLOCK IS NOT MARKED)

 

12.                               DISCOUNT TERMS: NET 30 DAYS

 

13A.                     o THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR
700) (BLOCK IS NOT MARKED)

 

13B.                       RATING:

 

14.                               METHOD OF SOLICITATION:  oRFQ  oIFB oRFP 
(NONE MARKED)

 

15.                               DELIVER TO: SEE SCHEDULE

 

16.                               ADMINISTERED BY:

DCMC GARDEN CITY

605 STEWART AVENUE

GARDEN CITY, NY  11530-4761

CODE: S3309A

SCD: C

 

1

--------------------------------------------------------------------------------


 

17A.                     CONTRACTOR/OFFEROR:

AMERICAN DEFENSE SYSTEMS, INC.

GARY EVANS

230 DUFFY AVE. UNIT A

HICKSVILLE, NY  11801-3641

TEL: 703-919-4043

CODE: 31UG4

 

17B.                       o CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH
ADDRESS IN OFFER (BLOCK IS NOT MARKED)

 

18A.                     PAYMENT WILL BE MADE BY:

DFAS-COLUMBUS CENTER

DFAS-CO/NORTH ENTITLEMENT OPERATIONS

PO BOX 182266

COLUMBUS, OH  43218-2266

CODE: HQ0337

 

18B.                       SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18A. UNLESS
BLOCK BELOW IS CHECKED (BLOCK IS NOT CHECKED)

 

19.                               ITEM NO.:

 

20.                               SCHEDULE OF SUPPLIES/SERVICES: SEE SCHEDULE

 

21.                               QUANTITY:

 

22.                               UNIT:

 

23.                               UNIT PRICE:

 

24.                               AMOUNT:

 

25.                               ACCOUNTING AND APPROPRIATION DATA:

 

26.                               TOTAL AWARD AMOUNT (FOR GOVT. USE ONLY):
$9,900,000.00 EST

 

o27A.         SOLICITATION INCORPORATES BY REFERENCE FAR 52.212.1.  52.212.4. 
FAR 52.212.3.  52.212.5 ARE ATTACHED.   ADDENDA oARE oARE NOT ATTACHED (NEITHER
BLOCK IS MARKED)

 

o27B.           CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. 
FAR 52.212-5 IS ATTACHED.  ADDENDA oARE oARE NOT ATTACHED (NEITHER BLOCK IS
MARKED)

 

28.                               CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT
AND RETURN 2 COPIES TO ISSUING OFFICE.   CONTRACTOR AGREES TO FURNISH AND
DELIVERY ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL
SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED HEREIN.  (BLOCK IS MARKED)

 

29.                               AWARD OF CONTRACT: REFERENCE.  oOFFER
DATED                     .  YOUR OFFER ON SOLICITATION (BLOCK 5), INCLUDING ANY
ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN, IS ACCEPTED AS TO ITEMS: (BLOCK
IS NOT MARKED)

 

30A.                     SIGNATURE OF OFFEROR/CONTRACTOR

 

2

--------------------------------------------------------------------------------


 

30B.                       NAME AND TITLE OF SIGNER (TYPE OR PRINT)

 

30C.                       DATE SIGNED:

 

31A.                     UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING
OFFICER)

 

31B.                       NAME OF CONTRACTING OFFICER (TYPE OR PRINT)

TEL:

EMAIL:

 

31C.                       DATE SIGNED:

 

32A.                     QUANTITY IN COLUMN 21 HAS BEEN oRECEIVED oINSPECTED o
ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:
                                                           (NEITHER BLOCK
MARKED)

 

32B.                       SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE:

 

32C.                       DATE:

 

32D.                      PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE:

 

32E.                        MAILING ADDRESS OF AUTHORIZED GOVERNMENT
REPRESENTATIVE:

 

32F.                        TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
REPRESENTATIVE:

 

32G.                       E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE:

 

33.                               SHIP NUMBER:

 

34.                               VOUCHER NUMBER:

 

35.                               AMOUNT VERIFIED CORRECT FOR:

 

36.                               PAYMENT: oCOMPLETE  oPARTIAL  oFINAL

 

37.                               CHECK NUMBER:

 

38.                               S/R ACCOUNT NUMBER:

 

39.                               S/R VOUCHER NUMBER:

 

40.                               PAID BY:

 

41A.                     I CERTIFY THAT THIS ACCOUNT IS CORRECT AND PROPER FOR
PAYMENT:

 

41B.                       SIGNATURE AND TITLE OF CERTIFYING OFFICER:

 

41C.                       DATE:

 

42A.                     RECEIVED BY (PRINT):

 

42B.                       RECEIVED AT (LOCATION):

 

3

--------------------------------------------------------------------------------


 

42C.                         DATE REC’D (YY/MM/DD):

 

42D.                        TOTAL CONTAINERS:

 

4

--------------------------------------------------------------------------------


 

Section SF 1449 - CONTINUATION SHEET

 

INFORMATION

CONTRACT TYPE:  A fixed price Indefinite Delivery/Indefinite Quantity (ID/IQ) is
the most effective contract type for the performance period of this contract. 
Performance shall be made only as authorized by delivery orders issued in
accordance with the ordering clause of this contract. Each delivery order will
contain, among other information, the date of the order, the order number, the
exact quantity of units to be delivered, delivery or performance, place of
delivery, any special shipping instructions, pricing, and accounting and
appropriation data.  The unit price of each delivery order will be determined by
the ordering period and the number of units ordered in accordance with the
Schedule of Supplies and/or Services of this contract.  Individual orders will
be issued using the single price for the increment that corresponds to the total
quantity being purchased on that order for the year in which the order is
placed.  Quantities are not cumulative from order to order.  The unit price of
each order is determined by the total quantity for that order only, regardless
of the previous number of orders issued or the total of previous quantities
ordered.  Delivery of units under a specific delivery order shall not be
combined with delivery of units under another delivery order.  Delivery orders
will incorporate all clauses of the contract.  The Contractor is responsible for
delivery of each item to the final (e.g., unit) destination, to include local
shipments from the port of entry, or other receiving facility.

 

PERIOD OF PERFORMANCE:  The period of performance for this contract shall be 36
months beginning on the effective date of the contract (not to exceed 36
months).

 

PACKAGING INSTRUCTIONS:  Packaging of the Add on Armor (AoA), Crew Protection
Kits (CPK) procured under CLINs 0001 shall be in accordance with Contractor’s
best commercial practices, as set forth in each delivery order.  MILSTD 129
applies.

 

INSPECTION AND ACCEPTANCE: 
The Add on Armor (AoA), Crew Protection Kits (CPK) shall be Inspected at Origin
and Accepted at Destination.

 

DELIVERIES:  The contractor shall Contact Mr. Mike Farley
(michael.j.farley@usmc.mil) at (703)432-3727 and Ms. Linda Hefferan (
linda.hefferan@us.army.mil)  at (586) 574-5505 BEFORE MAKING ANY SHIPMENT OF THE
ITEMS UNDER THIS CONTRACT.  Upon making contact with this individual, the
contractor will be provided a document number for item tracking purposes.

 

DELIVERY REQUIIREMENT:

The contractor is required to deliver all twenty-five (25)  armor kits as well
as support /parts packages, technical data and publications by 30 August 2009. 
This timeframe includes all assessments, installation and integration of the
systems.

 

5

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

All Terrain Crane (ATC) FFP
FFP
Add on Armor (AoA), Crew Protection Kit (CPK).
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

0.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001AA

 

 

 

1

 

Each

 

$

243,382.40

 

$

243,382.40

 

 

 

All Terrain Crane (ATC) FFP
FFP
Add on Armor (AoA), Crew Protection Kit (CPK) for Testing, Verification and
Evaluation
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

243,382.40

 

 

6

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001AB

 

 

 

24

 

Each

 

$

170,009.62

 

$

4,080,230.88

 

 

 

All Terrain Crane (ATC) FFP
FFP
Add on Armor (AoA), Crew Protection Kit (CPK). All Terrain Crane, MAC 50.  To
include all Government approve publications to Destination-Best Commercial
Practice and shipped to either Dover or McGuire Air Force Base.   FOB:
Destination

Minimun Qty 1 Ea. Maximun Qty 24 Ea.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

4,080,230.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002

 

 

 

679,721

 

Each

 

$

1.00

 

$

679,721.00EST

 

 

 

AUTHORIZED STOCKAGE LIST PARTS KITS
FFP
AUTHORIZED STOCKAGE LIST PARTS KITS.  See attached Stockage List.
FOB: Destination

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

679,721.00(EST.)

 

 

7

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003

 

 

 

25

 

Each

 

$

3,827.18

 

$

95,679.50

 

 

 

PLL PARTS PACKAGE
FFP
PLL PARTS PACKAGE for Add on Armor (AoA), Crew Protection Kit (CPK).
FOB: Destination.

Minimun Qty 1 Ea. Maximun Qty 25 Ea.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

95,679.50

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004

 

 

 

1

 

Each

 

$

167,766.92

 

$

167,766.92

 

 

 

All Terrain Crane (ATC) FFP
FFP
Add on Armor (AoA), Crew Protection Kit (CPK), UPDATED TECHNICAL DRAWING
PACKAGE.
FOB: Destination

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

167,766.92

 

 

8

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005

 

 

 

25

 

Each

 

$

7,573.19

 

$

189,329.75

 

 

 

All Terrain Crane (ATC) FFP
FFP
Add on Armor (AoA), Crew Protection Kit (CPK), Overhead Power Line Proximity
Warning Device  FOB: Destination.

Minimun Qty 1 Ea. Maximun Qty 25 Ea.
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

189,329.75

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006

 

 

 

1

 

Each

 

$

105,035.65

 

$

105,035.65

 

 

 

All Terrain Crane (ATC) FFP
FFP
Add on Armor (AoA), Crew Protection Kit (CPK), PUBLICATIONS.
TECHNICAL BULLETIN PROVISIONING
VALIDATION/VERIFICATION: ADSI LABOR SUPPORT
FOB: Destination

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

105,035.65

 

 

9

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007

 

 

 

5

 

Each

 

$

517,600.34

 

$

2,588,001.70

 

 

 

All Terrain Crane (ATC) FFP
FFP
Field Service Reps. OCONUS.

Minimun Qty 1 Ea. Maximun Qty 5 Ea.
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

2,588,001.70

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008

 

 

 

1,750,852.20

 

Each

 

$

1.00

 

$

1,750,852.20EST

 

 

 

Spare Parts Price List (SPPL)
FFP
Spare Parts Price List (SPPL).  See attached Spare Parts List.
FOB: Destination
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$

1,750,852.20(EST.)

 

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

0001

 

N/A

 

N/A

 

N/A

 

Government

 

0001AA

 

N/A

 

N/A

 

N/A

 

Government

 

0001AB

 

Origin

 

Government

 

Destination

 

Government

 

0002

 

Origin

 

Government

 

Destination

 

Government

 

 

10

--------------------------------------------------------------------------------


 

0003

 

Origin

 

Government

 

Destination

 

Government

 

0004

 

Destination

 

Government

 

Destination

 

Government

 

0005

 

Origin

 

Government

 

Destination

 

Government

 

0006

 

Destination

 

Government

 

Destination

 

Government

 

0007

 

Destination

 

Government

 

Destination

 

Government

 

0008

 

N/A

 

N/A

 

N/A

 

Government

 

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

 

 

0001

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0001AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0001AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0002

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0003

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0004

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0005

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0006

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0007

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

0008

 

N/A

 

N/A

 

N/A

 

N/A

 

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JUL 2004

52.212-4

 

Contract Terms and Conditions—Commercial Items

 

OCT 2008

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

52.242-15

 

Stop-Work Order

 

AUG 1989

52.245-2

 

Government Property Installation Operation Services

 

JUN 2007

52.246-2

 

Inspection Of Supplies—Fixed Price

 

AUG 1996

52.247-34

 

F.O.B. Destination

 

NOV 1991

52.252-2

 

Clauses Incorporated By Reference

 

FEB 1998

252.219-7011

 

Notification to Delay Performance

 

JUN 1998

252.225-7013

 

Duty-Free Entry

 

OCT 2006

 

11

--------------------------------------------------------------------------------


 

252.227-7016

 

Rights in Bid or Proposal Information

 

JUN 1995

252.232-7003

 

Electronic Submission of Payment Requests and Receiving Reports

 

MAR 2008

252.246-7000

 

Material Inspection And Receiving Report

 

MAR 2008

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.212-5     CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS—COMMERCIAL ITEMS (OCT 2008)

 

(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

 

(1) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

 

(2) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108-77, 108-78).

 

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items: (Contracting Officer check as appropriate.)

 

x (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP
2006), with Alternate I (OCT 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).

 

o (2) 52.219-3, Notice of HUBZone Small Business Set-Aside (Jan 1999) (15 U.S.C.
657a).

 

o (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
Concerns (JUL 2005) (if the offeror elects to waive the preference, it shall so
indicate in its offer) (15 U.S.C. 657a).

 

o (4) [Removed].

 

o (5)(i) 52.219-6, Notice of Total Small Business Set-Aside (JUNE 2003) (15
U.S.C. 644).

 

o (ii) Alternate I (OCT 1995) of 52.219-6.

 

o (iii) Alternate II (MAR 2004) of 52.219-6.

 

o (6)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUNE 2003) (15
U.S.C. 644).

 

o (ii) Alternate I (OCT 1995) of 52.219-7.

 

o (iii) Alternate II (MAR 2004) of 52.219-7.

 

o (7) 52.219-8, Utilization of Small Business Concerns (MAY 2004) (15 U.S.C. 637
(d)(2) and (3)).

 

o (8)(i) 52.219-9, Small Business Subcontracting Plan (APR 2008) (15 U.S.C.
637(d)(4)).

 

o (ii) Alternate I (OCT 2001) of 52.219-9

 

12

--------------------------------------------------------------------------------


 

o (iii) Alternate II (OCT 2001) of 52.219-9.

 

o (9) 52.219-14, Limitations on Subcontracting (DEC 1996) (15 U.S.C.
637(a)(14)).

 

o (10) 52.219-16, Liquidated Damages—Subcontracting Plan (JAN 1999) (15 U.S.C.
637(d)(4)(F)(i)).

 

o (11)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (OCT 2008) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).

 

o (ii) Alternate I (JUNE 2003) of 52.219-23.

 

o (12) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (APR 2008) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).

 

o (13) 52.219-26, Small Disadvantaged Business Participation Program—Incentive
Subcontracting (OCT 2000) (Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).

 

o (14) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small Business
Set-Aside (MAY 2004) (U.S.C. 657 f).

 

o (15) 52.219-28, Post Award Small Business Program Rerepresentation (JUNE 2007)
(15 U.S.C. 632(a)(2)).

 

o (16) 52.222-3, Convict Labor (JUNE 2003) (E.O. 11755).

 

x (17) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (FEB
2008) (E.O. 13126).

 

x (18) 52.222-21, Prohibition of Segregated Facilities (FEB 1999).

 

x (19) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

 

x (20) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
theVietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

x (21) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998)
(29 U.S.C. 793).

 

x (22) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

o (23) 52.222-39, Notification of Employee Rights Concerning Payment of Union
Dues or Fees (DEC 2004) (E.O. 13201).

 

o (24)(i) 52.222-50, Combating Trafficking in Persons (AUG 2007) (Applies to all
contracts).

 

o (ii) Alternate I (AUG 2007) of 52.222-50.

 

o (25)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Items (MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)).

 

o (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(c)).

 

o (26) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42
U.S.C. 8259b)    .

 

13

--------------------------------------------------------------------------------


 

o (27)(i) 52.223-16, IEEE 1680 Standard for the Environmental Assessment of
Personal Computer Products (DEC 2007) (E.O. 13423).

 

o (ii) Alternate I (DEC 2007) of 52.223-16.

 

o (28) 52.225-1, Buy American Act—Supplies (JUNE 2003) (41 U.S.C. 10a-10d).

 

o (29)(i) 52.225-3, Buy American Act—Free Trade Agreements—Israeli Trade Act
(AUG 2007) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, Pub. L
108-77, 108-78, 108-286, 109-53 and 109-169).

 

o (ii) Alternate I (JAN 2004) of 52.225-3.

 

o (iii) Alternate II (JAN 2004) of 52.225-3.

 

o (30) 52.225-5, Trade Agreements (Nov 2007) (19 U.S.C. 2501, et seq., 19 U.S.C.
3301 note).

 

o (31) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.’s,
proclamations, and statutes administered by the Office of Foreign Assets Control
of the Department of the Treasury).

 

o (32) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42
U.S.C. 5150).

 

o (33) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).

 

x (34) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB
2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

o (35) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

x (36) 52.232-33, Payment by Electronic Funds Transfer—Central Contractor
Registration (OCT 2003) (31 U.S.C. 3332).

 

o (37) 52.232-34, Payment by Electronic Funds Transfer—Other than Central
Contractor Registration (MAY 1999) (31 U.S.C. 3332).

 

o (38) 52.232-36, Payment by Third Party (MAY 1999) (31 U.S.C. 3332).

 

o (39) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).

 

x (40)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(FEB 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631).

 

o (ii) Alternate I (APR 2003) of 52.247-64.

 

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items: (Contracting
Officer check as appropriate.)

 

o (1) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).

 

o (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 1989) (29
U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

14

--------------------------------------------------------------------------------


 

o (3) 52.222-43, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Multiple Year and Option Contracts) (NOV 2006) (29 U.S.C. 206 and 41
U.S.C. 351, et seq.).

 

o (4) 52.222-44, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (February 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment—Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

o (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services—Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

o (7) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008)(31 U.S.C.
5112(p)(1)).

 

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.

 

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.

 

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

 

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

 

(e) (1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vi) of this paragraph in a
subcontract for commercial items. Unless otherwise indicated below, the extent
of the flow down shall be as required by the clause—

 

(i) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

(ii) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

 

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998) (29
U.S.C. 793).

 

(v) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (DEC 2004) (E.O. 13201).

 

15

--------------------------------------------------------------------------------


 

(vi) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).

 

(vii) 52.222-50, Combating Trafficking in Persons (AUG 2007) (22 U.S.C.
7104(g)). Flow down required in accordance with paragraph (f) of FAR clause
52.222-50.

 

(viii) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment—Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

(ix) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services—Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

(x) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (FEB
2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

 

(2) While not required, the contractor May include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

(End of clause)

 

52.216-18      ORDERING. (OCT 1995)

 

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from effective
date through the end of contract period.

 

(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.

 

(c) If mailed, a delivery order or task order is considered “issued” when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.

 

(End of clause)

 

52.216-19      ORDER LIMITATIONS.  (OCT 1995)

 

(a) Minimum order.  When the Government requires supplies or services covered by
this contract in an amount of less than I KIT, the Government is not obligated
to purchase, nor is the Contractor obligated to furnish, those supplies or
services under the contract.

 

(b) Maximum order.  The Contractor is not obligated to honor:

 

(1) Any order for a single item in excess of 25 Ea. AoA CPK;

 

(2) Any order for a combination of items in excess of 25 Ea. AoA CPK; or

 

(3) A series of orders from the same ordering office within 60 days that
together call for quantities exceeding the limitation in subparagraph (1) or (2)
above.

 

16

--------------------------------------------------------------------------------


 

(c) If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) above.

 

(d) Notwithstanding paragraphs (b) and (c) above, the Contractor shall honor any
order exceeding the maximum order limitations in paragraph (b), unless that
order (or orders) is returned to the ordering office within 15 days after
issuance, with written notice stating the Contractor’s intent not to ship the
item (or items) called for and the reasons.  Upon receiving this notice, the
Government may acquire the supplies or services from another source.

 

(End of clause)

 

52.216-22     INDEFINITE QUANTITY.  (OCT 1995)

 

(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule.  The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.

 

(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause.  The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
“maximum”.  The Government shall order at least the quantity of supplies or
services designated in the Schedule as the “minimum”.

 

(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued. 
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.

 

(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order.  The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after 12 months after contract expiration date.

 

(End of clause)

 

252.211-7003    ITEM IDENTIFICATION AND VALUATION (AUG 2008)

 

(a) Definitions. As used in this clause

 

Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

 

Concatenated unique item identifier means—

 

(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or

 

17

--------------------------------------------------------------------------------


 

(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.

 

Data qualifier means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

 

DoD recognized unique identification equivalent means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/pdi/uid/iuid_equivalents.html.

 

Enterprise means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.

 

Enterprise identifier means a code that is uniquely assigned to an enterprise by
an issuing agency.

 

Government’s unit acquisition cost means—

 

(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;

 

(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractor’s estimated fully burdened unit cost to the Government at the time of
delivery; and

 

(3) For items produced under a time-and-materials contract, the Contractor’s
estimated fully burdened unit cost to the Government at the time of delivery.

 

Issuing agency means an organization responsible for assigning a non-repeatable
identifier to an enterprise (i.e., Dun & Bradstreet’s Data Universal Numbering
System (DUNS) Number, GS1 Company Prefix, or Defense Logistics Information
System (DLIS) Commercial and Government Entity (CAGE) Code).

 

Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier.

 

Item means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

 

Lot or batch number means an identifying number assigned by the enterprise to a
designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.

 

Machine-readable means an automatic identification technology media, such as bar
codes, contact memory buttons, radio frequency identification, or optical memory
cards.

 

Original part number means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.

 

Parent item means the item assembly, intermediate component, or subassembly that
has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

 

Serial number within the enterprise identifier means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.

 

18

--------------------------------------------------------------------------------


 

Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

 

Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

 

Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

 

Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous. The term includes a concatenated unique item
identifier or a DoD recognized unique identification equivalent.

 

Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html.

 

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.

 

(c) Unique item identifier.

 

(1) The Contractor shall provide a unique item identifier for the following:

 

(i) All delivered items for which the Government’s unit acquisition cost is
$5,000 or more.

 

(ii) The following items for which the Government’s unit acquisition cost is
less than $5,000:

 

Contract line, subline, or  exhibit line

 

item No.

 

Item description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Subassemblies, components, and parts embedded within delivered items as
specified in Attachment Number     .

 

(2) The unique item identifier and the component data elements of the DoD unique
item identification shall not change over the life of the item.

 

(3) Data syntax and semantics of unique item identifiers. The Contractor shall
ensure that—

 

(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:

 

(A) Application Identifiers (AIs) (Format Indicator 05 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology—EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.

 

(B) Data Identifiers (DIs) (Format Indicator 06 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology—EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.

 

19

--------------------------------------------------------------------------------


 

(C) Text Element Identifiers (TEIs) (Format Indicator 12 of ISO/IEC
International Standard 15434), in accordance with the Air Transport Association
Common Support Data Dictionary; and

 

(ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology—Transfer Syntax for High Capacity Automatic Data Capture
Media.

 

(4) Unique item identifier.

 

(i) The Contractor shall—

 

(A) Determine whether to—

 

(1) Serialize within the enterprise identifier;

 

(2) Serialize within the part, lot, or batch number; or

 

(3) Use a DoD recognized unique identification equivalent; and

 

(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; DoD recognized unique identification equivalent; and
for serialization within the part, lot, or batch number only: original part,
lot, or batch number) on items requiring marking by paragraph (c)(1) of this
clause, based on the criteria provided in the version of MIL-STD-130,
Identification Marking of U.S. Military Property, cited in the contract
Schedule.

 

(ii) The issuing agency code—

 

(A) Shall not be placed on the item; and

 

(B) Shall be derived from the data qualifier for the enterprise identifier.

 

(d) For each item that requires unique item identification under
paragraph (c)(1)(i) or (ii) of this clause, in addition to the information
provided as part of the Material Inspection and Receiving Report specified
elsewhere in this contract, the Contractor shall report at the time of delivery,
either as part of, or associated with, the Material Inspection and Receiving
Report, the following information:

 

(1) Unique item identifier.

 

(2) Unique item identifier type.

 

(3) Issuing agency code (if concatenated unique item identifier is used).

 

(4) Enterprise identifier (if concatenated unique item identifier is used).

 

(5) Original part number (if there is serialization within the original part
number).

 

(6) Lot or batch number (if there is serialization within the lot or batch
number).

 

(7) Current part number (optional and only if not the same as the original part
number).

 

(8) Current part number effective date (optional and only if current part number
is used).

 

(9) Serial number (if concatenated unique item identifier is used).

 

(10) Government’s unit acquisition cost.

 

20

--------------------------------------------------------------------------------


 

(11) Unit of measure.

 

(e) For embedded subassemblies, components, and parts that require DoD unique
item identification under paragraph (c)(1)(iii) of this clause, the Contractor
shall report as part of, or associated with, the Material Inspection and
Receiving Report specified elsewhere in this contract, the following
information:

 

(1) Unique item identifier of the parent item under paragraph (c)(1) of this
clause that contains the embedded subassembly, component, or part.

 

(2) Unique item identifier of the embedded subassembly, component, or part.

 

(3) Unique item identifier type.**

 

(4) Issuing agency code (if concatenated unique item identifier is used).**

 

(5) Enterprise identifier (if concatenated unique item identifier is used).**

 

(6) Original part number (if there is serialization within the original part
number).**

 

(7) Lot or batch number (if there is serialization within the lot or batch
number).**

 

(8) Current part number (optional and only if not the same as the original part
number).**

 

(9) Current part number effective date (optional and only if current part number
is used).**

 

(10) Serial number (if concatenated unique item identifier is used).**

 

(11) Description.

 

--------------------------------------------------------------------------------

** Once per item.

 

(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/pdi/uid/data_submission_information.html.

 

(g) Subcontracts. If the Contractor acquires by subcontract, any item(s) for
which unique item identification is required in accordance with paragraph (c)(1)
of this clause, the Contractor shall include this clause, including this
paragraph (g), in the applicable subcontract(s).

 

(End of clause)

 

252.212-7001  CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS (SEP
2008)

 

(a) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

 

o 52.203-3, Gratuities (APR 1984) (10 U.S.C. 2207).

 

21

--------------------------------------------------------------------------------


 

(b) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

 

 (1) o 252.205-7000, Provision of Information to Cooperative Agreement Holders
(DEC 1991) (10 U.S.C. 2416).

 

 (2) o 252.219-7003, Small Business Subcontracting Plan (DoD Contracts) (APR
2007) (15 U.S.C. 637).

 

 (3) o 252.219-7004, Small Business Subcontracting Plan (Test Program) (AUG
2008) (15 U.S.C. 637 note).

 

 (4) x 252.225-7001, Buy American Act and Balance of Payments Program (JUN 2005)
(41 U.S.C. 10a-10d, E.O. 10582).

 

 (5) o 252.225-7012, Preference for Certain Domestic Commodities (MAR 2008) (10
U.S.C. 2533a).

 

 (6) x 252.225-7014, Preference for Domestic Specialty Metals (JUN 2005) (10
U.S.C. 2533a).

 

 (7) o 252.225-7015, Restriction on Acquisition of Hand or Measuring Tools (JUN
2005) (10 U.S.C. 2533a).

 

 (8) o 252.225-7016, Restriction on Acquisition of Ball and Roller Bearings (MAR
2006) (Section 8065 of Public Law 107-117 and the same restriction in subsequent
DoD appropriations acts).

 

 (9) x 252.225-7021, Trade Agreements (MAR 2007) (19 U.S.C. 2501-2518 and 19
U.S.C. 3301 note).

 

 (10) o 252.225-7027, Restriction on Contingent Fees for Foreign Military Sales
(APR 2003) (22 U.S.C. 2779).

 

 (11) o 252.225-7028, Exclusionary Policies and Practices of Foreign Governments
(APR 2003) (22 U.S.C. 2755).

 

 (12)(i) o 252.225-7036, Buy American Act—Free Trade Agreements—Balance of
Payments Program (MAR 2007) (41 U.S.C. 10a-10d and 19 U.S.C. 3301 note).

 

 (ii) o Alternate I (OCT 2006) of 252.225-7036.

 

 (13) o 252.225-7038, Restriction on Acquisition of Air Circuit Breakers (JUN
2005) (10 U.S.C. 2534(a)(3)).

 

 (14) o 252.226-7001, Utilization of Indian Organizations, Indian-Owned Economic
Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004)
(Section 8021 of Pub. L. 107-248 and similar sections in subsequent DoD
appropriations acts).

 

 (15) x 252.227-7015, Technical Data—Commercial Items (NOV 1995) (10 U.S.C.
2320).

 

 (16) o 252.227-7037, Validation of Restrictive Markings on Technical Data (SEP
1999) (10 U.S.C. 2321).

 

 (17) x 252.232-7003, Electronic Submission of Payment Requests and Receiving
Reports(MAR 2008) (10 U.S.C. 2227).

 

 (18) o 252.237-7019, Training for Contractor Personnel Interacting with
Detainees (SEP 2006) (Section 1092 of Public Law 108-375).

 

 (19) x 252.243-7002, Requests for Equitable Adjustment (MAR 1998) (10 U.S.C.
2410).

 

 (20)(i) o 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C.
2631).

 

22

--------------------------------------------------------------------------------


 

 (ii) o Alternate I (MAR 2000) of 252.247-7023.

 

 (iii) o Alternate II (MAR 2000) of 252.247-7023.

 

 (iv) o Alternate III (MAY 2002) of 252.247-7023.

 

 (21) x 252.247-7024, Notification of Transportation of Supplies by Sea (MAR
2000) (10 U.S.C. 2631).

 

(c) In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders—Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:

 

(1) 252.225-7014, Preference for Domestic Specialty Metals, Alternate I (APR
2003) (10 U.S.C. 2533a).

 

(2) 252.237-7019, Training for Contractor Personnel Interacting with Detainees
(SEP 2006) (Section 1092 of Public Law 108-375).

 

(3) 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

 

(4) 252.247-7024, Notification of Transportation of Supplies by Sea (MAR 2000)
(10 U.S.C. 2631).

 

(End of clause)

 

MARCORSYSCOM WAWF INSTRUCTIONS TO CONTRACTORS

 

ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS (MAR 2008)

 

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment Request
and Receiving Reports (March 2008)”, the United States Marine Corps (USMC)
utilizes WAWF-RA to electronically process vendor request for payment.  The
contractor is required to utilize this system when processing invoices and
receiving reports under this contract.

 

The contractor shall (i) ensure an Electronic Business Point of Contract (POC)
is designated in Central Contractor Registration at http://www.ccr.gov and
(ii) register to use WAWF-RA at the https://wawf.eb.mil/ within ten (10) days
after award of the contract or modification incorporating WAWF-RA into the
contract.  Step by step procedures to register are available at the
https://wawf.eb.mil/.

 

The USMC WAWF-RA point of contact for this contract is
(1)                               and can be reached on (2)###-###-#### or via
email at (3)                                                  . The alternate
USMC WAWF-RA point of contact is (4)                                 and can be
reached on (5) ###-###-#### or via email at (6)                                .

 

The contactor is directed to use the  (7)                format when processing
invoices and receiving reports.  For all requirements, the contractor shall use
the Marine Corps Systems Command DODAAC (M67854) as the DODAAC for all shipping
addresses, even if the ship-to address is other than the Marine Corps Systems
Command.

 

DFAS-Columbus

P.O. Box 369022

Attn:Kansas-M67443

 

23

--------------------------------------------------------------------------------


 

Columbus, Ohio 43236-9022

 

E-Mail: CCO-KC-VPIS@DFAS.MIL (Vendor Pay)

PHONE: 1-800-756-4571 #2 then #4 (MOCAS = #1 then #4)

WAWF:  https://wawf.eb.mil/ <https://wawf.eb.mil/>

 

My Invoice: https://myinvoice.csd.disa.mil <https://myinvoice.csd.disa.mil>

 

Data entry information in WAWF:

Payment Office DoDAAC: (8a)

Issue By DoDAAC: (8b)

Admin Office DoDAAC: (8c)

Ship To/Service Acceptor DoDAAC: (8d)                    /EXT

Contract Number: (8e)

 

Before closing out of an invoice session in WAWF-RA, but after submitting your
document or documents, the contractor will be prompted to send additional email
notifications.  The contractor shall click on “ Send Additional Email
Notifications” block on the page that appears. Add the primary point of
contact’s email address(provided above) in the first email address block and add
the alternate point of contact’s email address in the following block.  This
additional notification to the government is important to ensure the appropriate
point of contact is aware that the invoice documents have been submitted into
the WAWF-RA system.

 

NOTE: The POCs identified above are for WAWF issues only.  Any other contracting
questions/problems should be addressed to the POC identified in Section A of the
contract.

 

STATEMENT OF WORK (SOW)

 

STATEMENT OF WORK (SOW)

 

Statement of Work

Material Handling and Construction Equipment

Add on Armor Crew Protection Kit

 

C.1 Purpose and Scope.  This statement of work describes the outcomes the
contractor is required to achieve in order to provide the United States Army
qualified Add on Armor, Crew Protection kits. The contractor shall provide for
integration of the CPKs into the systems identified. The purpose of a CPK is to
maximize crew survivability and protection in the event of direct small arms
fire or IED attack.  That requirement provides for the following:

 

C.2  Requirements.  The Contractor shall conform to all protection requirements
as stated the United States Marine Corps Armor requirement in contract
M67854-07-D-5023.

 

24

--------------------------------------------------------------------------------


 

a.  Direct Fire.  See SOW under contract M67854-07-D-5023

 

b.  IED. – See SOW under contract M67854-07-D-5023

 

c.  Transparent Armor (TA) The level of protection for the transparent armor
shall be the same as the opaque armor.

 

d.  To the greatest degree feasible, normal operator visibility should be
maintained following a ballistic impact.

 

e.  Installation of an armor kit shall not impede the operator’s ability to
Ingress or Egress the equipment. Additionally, the kit shall contain an
emergency egress hatch or window which can be accessed from either the exterior
or interior of the vehicle.  Latches or locking mechanisms shall be common
equipment.

 

f.  Armor kits shall include environmental controls to maintain a viable
operating environment inside the armored crew compartment/cab.

 

C.2.1  The contractor shall produce, install and provide field support for Add
on Armor (AoA) Crew Protection Kits (CPK) for the All Terrain Crane, Demag Model
MAC-50, NSN 3810-01-538-4030.

 

C.2.1.1  Each kit shall contain (over packed) one set of installation
instructions, operating instructions and maintenance instructions. Each kit
shall also contain additional attaching hardware for initial support, commonly
known as Prescribed Load List (PLLs).

 

C.2.2  The contractor is required to have access to classified information. The
contractor shall have established the appropriate facilities and management
controls at the secret level. The contractor shall have assigned to this effort
personnel who have valid security clearances at the secret level, in accordance
with the DD254.

 

C.3 Production

 


C.3.1 HARDWARE: THE CONTRACTOR SHALL PRODUCE CPKS THAT CONFORM TO THE
CONFIGURATIONS APPROVED BY THE GOVERNMENT. ALL KITS SHALL BE FABRICATED TO THIS
CONFIGURATION UNLESS OTHERWISE DIRECTED, IN WRITING, BY THE PCO.


 


C.3.2  KIT ASSEMBLY AND PACKAGING DATA DEVELOPMENT


 

C.3.2.1 Storage. Until the Government directs shipment, the contractor shall
store the kits for a period of up to 60 calendar days after acceptance. During
this period, the kits shall be stored at no additional cost to the Government.

 

C.3.2.2  The contractor shall develop and provide to the Government
LMI-packaging data for all

 

25

--------------------------------------------------------------------------------


 

provisioned TACOM AKZ managed items (i.e., “P” coded items other than “PR” or
“PZ”). The contractor shall provide new or corrected LMI-packaging data for
revisions created by a Configuration change. With each data submission, the
contractor shall include verification support data for each of the LMI-packaging
data items, which shall provide the Government a reasonable means to determine
the adequacy of the contractor prepared packaging analysis and data submittal.
This shall include item drawings and copies of applicable Material Safety Data
Sheets for Hazardous Material items.

 

C.3.2.3  Excluded items are those items with packaging data already in the TACOM
Packaging File “PACQ”, FEDLOG, FLIS, and those assigned a Contractor and
Government Entity Code (CAGE) of: 1T416, 21450, 80204, 96906, 10060, 24617,
80205, 99237, 80244, 81343, 81348, 81349, 81352, and 88044.

 

C.3.2.4 Packaging/Logistics Data Entry. The Contractor shall develop, maintain
and update packaging data.  LMI packaging data is required IAW MIL-PRF-49506 and
will provide for the entry of information to the computer data base known as the
TACOM Packaging Data File. The Packaging Data Entry shall be in an ASCII
delimited text format using commas as delimiters. Quotation marks may be used as
text qualifiers but are not required.

 

C.3.2.4.1 At contractor’s request, the Government will provide MS ACCESS
application to contractor that provides data formatting and edit features for
coding of packaging data products IAW MIL-STD-2073-1D.

 

C.3.2.5 Special Packaging Instructions (SPI) The Contractor shall develop a SPI
for each repairable TACOM managed item. The TACOM managed items would include
items such as those being considered as National Maintenance Work Requirement
(NMWR) candidate items. Packaging processes and materials shall be described for
cleaning, drying, preserving, unit, intermediate (as applicable), and exterior
packing, marking, and unitization. Figures and narrative data shall be developed
to describe the form, fit, and function of packaging in sufficient detail for
reproduction.

 

C.3.2.5.1 Validation testing of SPI candidate shall be in accordance with ASTM D
4169. “Standard Practice for Performance Testing of Shipping Containers and
Systems” and see:  Acceptance Criteria 1, Distribution Cycle 18, Assurance Level
I for unique components identified as fragile and/or sensitive and not
previously tested.  Performance Testing may be limited to Test Schedule “A”
(Handling-manual and mechanical), for the first and second handling sequences
and Schedule F Testing:  Loose Load Vibration.  Replicate testing and climatic
conditioning is not required.  Items with previously approved documented test
results may be exempt from validation testing.

 

C.3.2.6 Any Engineering Change Proposal (ECP) that impacts kit configuration
packaging and distribution shall be provided by the contractor.  The ECP shall
be complete and shall include packaging impact statement and assessments for
items requiring special handling, storage or condemnation, HAZMAT, shelf life,
and transportability problem items.

 

26

--------------------------------------------------------------------------------


 

C.4  CREW PROTECTION KIT (CPK) AND CPK TECHNICAL DATA PACKAGE

 

The Crew Protection Kit is also called the Add on Armor Kit. The contractor
shall design a Crew Protection Kit, to be integrated with the All Terrain Crane,
MAC-50. The design of the CPK shall include alterations to existing vehicle
systems and components as necessary for safe operation and installation of the
CPK.

 

C.4.1  The Contractor shall develop and deliver CPK armor kit Product
Drawings/Models and Associated Lists IAW DI-SESS-81000C, TDP Option Worksheets
(Attachments 001&002), Tailoring Checklist (Attachment 003), Weld Requirements
(Attachment 004), Metadata Attributes (Attachment 005), and MIL-DTL-31000,
Technical Data Packages.

 

C.4.1.1  The Contractor shall design the CPK A Kit (armor kit Installation
Provisions) and armor kit (Parts and Assembly) in native and neutral computer
aided design (CAD) formats using Digital Product Definition Data Sets and Model
Based Definition (MBD) Practices IAW ASME Y14.41, ASME Y 14.41 Reference
Section 1.8, and ISO 10303 STEP AP 214 (part, assembly models and product
structure).

 

C.4.1.2 The CPK  3-D CAD assembly models shall be of sufficient detail to
provide armor kit installation, space, weight, centers of rotation, angles of
elevation and depression, and interface requirements. The CPK installation
assembly data sets shall contain overall and principle dimensions and clearances
for CPK installation and servicing. This includes operational clearances for
opening of doors, removal of plug-in units i.e. armor protection,
cable/pipe/routing penetrations, travel/rotation of any moving parts, interface
mounting and mating details, identification and requirement of part/assembly
items not in the kit but required to interconnect for armor kit installation,
and references to associated armor kit assembly models and documentation.

 

C.4.1.3 The CPK armor kit MBD datasets shall contain a 3-D representation of a
part and assembly that is fully parametric, contains associated 3-D geometry,
3-D dimensions, 3-D tolerances, 3-D annotations, with at least one stored
functional dimensioning and tolerancing view. It shall contains the associated
part and notes and attributes lists, and product and manufacturing information
(PMI), contains corresponding part and assembly material and process
specifications, and associated documentation. The armor kit MBD datasets shall
be sufficient to permit competitive procurement of the armor kit. Data shall be
fully defined to permit a competent manufacturer to produce an interchangeable
item which duplicates the physical and performance characteristics of the
original design.

 

C.4.1.3.1 The CPK armor kit 3D CAD assembly models shall identify the part
items, provide reference to installation special tools and materials, and
specify installation test or calibration requirements.

 

27

--------------------------------------------------------------------------------


 

C.4.1.4 ISO 10303 STEP AP 214 Export capability is required to package the
product structure, content files and metadata for all (native and neutral) part
and assembly solid model file formats.

 

C.4.1.5 The Contractor shall use ASME Y14.100, Y14.5, Y14.24, Y14.34, and Y14.35
as a composite set in data preparation and delivery of 2-D Product Drawings and
Associated Lists sourced from 3-D CAD part and assembly models, as required.

 

C.4.1.6 The Contractor shall incorporate CPK part-assembly welds.  The
drawing/model weld information shall indicate the ballistic, critical or
non-critical nature of the weld.

 

C.4.1.7  The Contractor shall not develop new drawings under this contract for
vendor or commercial parts if equivalent or alternate parts exist as standard
industry or military items (i.e., standard industry or military hardware, bulk
material, etc.). The Contractor shall not use any existing vendor or commercial
parts in the CPK if equivalent or alternate parts are defined by existing
Government or non-Government standardization documents. These requirements shall
reference the standardization document and specify the Part or Identifying
Number (PIN) when defined in the document, or otherwise specify all information
necessary to define the item or bulk material.

 

C.4.1.8  Each product drawing, model, associated list, or other technical data,
created or revised at Government expense under this contract, shall cite the
corresponding release authority (ERR number) in the revision history
description, to include Product Baseline for any data being initially released
to establish the product baseline. Alphabetical revisions are required;
numerical revisions are not allowed.  The revision history description shall
also conform to subparagraphs (a), (b), or (c)(1) of 6.1.3 and 6.1.7 of ASME
Y14.35. C.12.2 The contractor shall submit their armor design concept with their
proposal package and identify the impacts of increased weights, etc. on vehicle
performance. The Contractors 2D/3D drawing/model geometry and CAD data creation
standards shall accompany the proposal.

 

C.4.3 Access to Classified Information: The contractor (or his armor
subcontractor) is required to have access to classified information. The
contractor (or his armor subcontractor) shall have established the appropriate
facilities and management controls up to the secret level.

 

C.5 Technical Publications: Construction/Materiel Handling Equipment, Crew
Protection Kit (CPK) Technical Bulletin (TB) and Parts Provisioning List (PPL):

 

C.5.1.

 

C.5.1.1 The Contractor shall prepare, validate and deliver a separate Crew
Protection Kit (CPK) Technical Bulletin (TB) to support the use, operation,
maintenance, parts and installation and removal of the unique CPK as applied to
the vehicle system.

 

C.5.1.2. The Technical Bulletin(s) shall be prepared in accordance with
Exhibit General Publication Requirements and Exhibit Repair Parts and Special
Tools List Requirements,

 

28

--------------------------------------------------------------------------------


 

MIL-STD 40051-2 and MIL-HDBK 1222C. The MIL-STD and MIL-HDBK are available at
www.logsa.army.mil. The CPK TBs shall include CPK installation and removal
instructions, Operators instructions, Unit and Direct Support Maintenance and
related Repair Parts and Special Tools List (RPSTL) data. The Commodity Command
Standard System (CCSS) based RPSTL data shall be included in the TB as part of
the Supporting Information Chapter/work package.

 

C.5.1.3. All CPK instructions shall be in the form of fully illustrated,
detailed start step to end step instructions. The CPK installation instructions
shall be written to maximize the efficiency of the installation process. The
detailed removal instructions shall be in the same form as the installation
instructions. Simply stating reverse the installation instructions or similar is
not acceptable. The step by step installation and removal instructions shall be
included in the back of the CPK TB as part of the Supporting Information
Chapter. The installation and removal instructions shall be part of the combined
VAL/VER effort.

 

C.5.1.4. All instructions shall contain clear illustration of each step.
Instructions shall include required modification dimensions or templates as
needed to install the CPK on the vehicle. Include appropriate Warnings, Cautions
regarding welding, drilling or otherwise degrading the integrity of the ROP/FOPS
structure; recertification may be required. Hardware and armor items which could
be installed backwards shall be clearly shown and described in the proper
orientation. In particular, the proper handling, storage and cleaning of
transparent and opaque armor shall be illustrated and described in detail to
avoid damage. The use of digital photos and line art are acceptable; the use of
color is not acceptable. Multiple views of the after CPK installation vehicle
configuration shall be illustrated in the TB.

 

5.1.5. Combined Validation and Verification:

 

C.5.1.6. The Contractor shall physically validate 100% of the TB/ETM delivery;
this includes the kit installation (if not previously Val/Ver’d) and removal
instructions to be included in the CPK TB. All TB data and instructions shall be
concurrently verified by the government prior to the final delivery and
publication. Validation methodology shall be hands-on (preferred), comparative
or desk-top (if hands-on can’t be performed) and shall be sufficient to find and
correct all technical inaccuracies and shortcomings in the data developed under
this contract. The contractor shall maintain validation records documenting
control of the validation process, the actions taken to validate each task,
corrective actions and mark-ups required for each task and page and follow-up
validation of corrected and reworked data. Contractor shall make available a
copy of the mark-ups and re-worked pages for government records. The contractor
shall provide the ability to make ongoing/same day or next day corrections to
re-worked data, pages. The Government may participate or witness the
contractor’s validation process. Witnessing the contractors validation process
will serve as the Governments primary verification effort.

 

C.5.1.7. Delivery. Contractor shall prepare and deliver paper, digital (Adobe
Acrobat 5.0 or higher .PDF ETM) and editable files with intelligent text.
Intelligent text is defined as text that

 

29

--------------------------------------------------------------------------------


 

can be selected, edited, manipulated, copied, linked, etc. The text shall not be
bit-mapped type graphic data. Graphics and line drawings shall be in CGM, CCITT
group 4 or TIFF files.

 

C.5.1.8. Contractor should make maximum use of existing text and line drawings
in the Operators, Maintenance and RPSTL vehicle system manuals.

 

C.5.1.9. All TB, ETM and editable file materials associated to this contract
will be delivered transportation cost prepaid. Delivery will be made to the
Commander, US Army Tank-automotive and Armament Command (TACOM), ATTN:
AMSTA-LC-CJL, and ATTN: AMSTA-AQ-ADEC Warren Michigan 48397-5000, unless
notified otherwise. Material shall arrive at its destination no later than the
delivery date scheduled on the respective. Packaging shall be adequate to assure
delivery without damage. Material may be hand-carried by the contractor if so
desired at no additional cost to the Government.

 

C.5.1.10. Contractor shall provide an unrestricted copyright release for each TB
delivered and insure that the government has the right to use and distribute the
related ETMs and electronic data files over the internet.

 

C.5.1.11. The TB Distribution Restriction Statement for the front cover and
Title Block Page shall be: DISTRIBUTION STATEMENT C:

 

Distribution authorized to US government agencies and contractors associated
with PEO CS&CSS TACOM Life Cycle Management Command (LCMC) locations or
providing support to the TACOM LCMC and community partners IAW AR 530-1. For
Official Use Only (FOUO) caveat is assigned so as not to place US personnel at
risk, or compromise security procedures, or DOD information
(Critical/Technology). This document is not releasable to the public or media.
Destroy by shredding or tearing to make unreadable, when no longer needed. This
document should not be sent over the INTERNET unencrypted, or posted to any
public website. Other requests for this document shall be referred to Program
Manager, Engineer Systems, Ground Transportation and Engineer Systems, Marine
Corps System Command (attn: Mike Farley, (703)432-3727) Quantico Virginia 22134
or PEO CS&CSS (Linda Hefferan 586.574.5505. Mail: PEO CS&CSS, ATTN: SFAE-CSS-FP,
6501 E. 11 mile Road, Warren MI 48397.

 

C.5.1.12.1. The contractor shall destroy all paper copies and electronic files
upon government acceptance of final publication deliverables.

 

C.5.1.12.2. If the contractor sends the CPK TB via INTERNET, the TB must meet
FIPS 140-2 Encryption Standard.

 

C.5.2 Provisioning: The contractor shall develop and deliver Logistics
Management Information (LMI)(Provisioning Parts List {PPL} (036 Report
acceptable) data for the MAC-50 Crew Protection Kit (CPK). The contractor shall
use this data to update the current Provisioning Master Record (PMR) database
for each system. A Start of Work/Provisioning Guidance Meeting shall be held no
more than 30 days after contract award.   Documents applicable for use in
identification, content, format, delivery and related guidance for this data:
MIL-PRF-49506,

 

30

--------------------------------------------------------------------------------


 

Performance Specifications, Logistics Management Information (LMI), 11 Nov 96
MIL-HDBK-502, Acquisition Logistics Handbook (for reference only).  The
contractor shall provide Logistic Management Information (LMI) data for all
parts on each system CPK. Associated provisioning data (drawings) shall be
provided for the top level assembly (kit) drawing or illustration and all parts.
All LMI provisioning data shall be prepared in accordance with DI-ALSS-8159,
DI-ALSS-81530 and the attached PMR Data Requirements sheet.  For industry
standard common hardware include descriptive nomenclature. Make from items made
from industry standard components shall include additional descriptive
nomenclature. Examples of additional descriptive information include, at a
minimum, the physical dimensions and all classifications (i.e. hardness, grade,
thread type, surface finish, coatings, industry specifications and etc.). 
Common hardware includes nuts, bolts, washers, O-rings, cotter pins, C-clips,
clevis pins, lamp bulbs, etc.  LMI data shall be capable of being loaded into
the Government PMR without any modification to the data. CCSS has various
methods by which the Contractor can deliver provisioning data and each will be
discussed at the SOW. Contractor shall correct rejects within 30 days after
notification of problems.

 

C.5.2.1 Provisioning Data Products (Drawings): Provisioning drawings shall
consist of company drawings or commercial parts book pages that clearly identify
each item and its part number, to include a top level assembly (kit) drawing or
illustration. Drawings shall be annotated with the appropriate Provisioning
Contract Control Number (PCCN) and Provisioning Line Item Sequence Number
(PLISN) for that part number. The contractor shall furnish a drawing either hard
copy or electronically that is legible and representative for each new part.

 

C.5.2.2 Provisioning Screening: The contractor shall conduct provisioning
screening on each item on the PPL for standardization or NSN identification.
This screening will be used to select valid part numbers, NSNs, and current unit
of measure/issue prices for provisioning purposes. The contractor shall screen
common hardware items (nuts, bolts, screws, washers, lockwashers, rivets, etc.)
by technical characteristics. The screening results must be available for review
at each provisioning conference. The contractor shall conduct provisioning
screening using FLIS, WEBFLIS, FEDLOG or by batch submittal part numbers to
DLIS. HAYSTACK is no longer acceptable for provisioning screening. For
additional information on FLIS and batch submittals to DLIS, refer to the
Provisioning Screening User Guide located on the internet at www.dlis.dla.mil. 
For additional information on WEBFLIS, go to www.dlis.dla.mil/WebFlis. There are
two versions of WEBFLIS: Public Query and Restricted/Sign-on.  Anyone with
access to the Internet may access the Public Query version. The
Restricted/Sign-on version requires a valid userid/password to access the
system. Userids may be obtained by filling out a registration form. The
registration forms are found on the DLIS web site. After accessing the Home
Page, go into the Forms and Publications section and select the registration
form for WEBFLIS. There are two forms available - one for government workers and
one for government sponsored contractors.

 

31

--------------------------------------------------------------------------------


 

C.6  Spare Parts.

 

C.6.1 The contractor shall produce and package repair and spare parts using a
government developed ASL.  The ASL and packaging requirements shall be provided
as GFI.

 

C.6.2 The contractor shall receive and process replacement parts orders, and
shall ship replacement parts at Government direction.  Until the Government
directs shipment, the contractor shall store the ASL for a period of up to 60
calendar days after acceptance. During this period, the ASL shall be stored at
no additional cost to the Government.

 

C.6.3 Spare Parts Price List. Thirty (30) days after the Initial fielding, the
contractor shall provide a priced list of spare parts that may be required to
support the AoA CPK.

 

C.7 Quality Assurance

 

C.7.1 Quality Planning: For the purpose of this Crew Protection Kit hardware
acquisition the contractor shall develop and document a control plan that
defines :

 

a.               inspections to be performed at the various stages of component
production

b.              quality objectives to be obtained

c.               process charts that describe the process flow

d.              inspection and test activities specific to this effort

e.               criteria for product acceptance

f.                 documented work instructions that detail specific tasks, this
shall include but is not limited to:

a.               Specifications and standards that directly effect product
quality

b.              Painting

c.               Welding

d.              Training

e.               Control of non-conforming product

f.                 Unique Customer requirements

 

C.7.2 Final Inspection: The contractor is responsible for performing all
inspections as specified in the control plan, reference C.7.1. The Crew
Protection Kits shall be subjected to a complete final inspection by the
contractor utilizing a contractor developed and Government approved Final
Inspection Record (FIR) .  The Government may elect to witness and or
participate in the contractor’s final inspection.

 

C.7.3 Deficiencies: All deficiencies disclosed during the final inspection shall
be documented on the contractor’s deficiency sheet and included as part of the
FIR prior to offering the vehicle for Government Acceptance. The Government will
review the submitted FIR, and any deficiencies noted shall be fixed prior to
Government acceptance.  The contractor shall also provide failure analysis and
the corrective action taken to eliminate the root cause of noted deficiencies. 
The contractor shall provide photographs of the deficiency as requested by the
government for a specific failure/non compliance.

 

32

--------------------------------------------------------------------------------


 

C.7.4  Safety.  The contractor shall provide cautions and warnings for the AoA
CPK, to be affixed onto the inside of the vehicle, during installation, to alert
the operator of any required notices and/or warnings. The contractor shall
provide sample cautions and warnings 15 days after contract award to determine
placement on the inside of the vehicle.

 

C.8.1 Overhead Power Line Proximity Warning Device

 

C.8.1.1 The contractor shall provide an overhead power line proximity warning
device. The proximity warning device shall be capable of producing audible and
visual warning/ alarm signals to alert the crane operator and ground personnel
when energized high-voltage power line are near.

 

C.8.1.2 Physical characteristics and capabilities of the warning device:

 

a.                                       Sensing antenna(s) shall detect the
electric filed emitted and/or the arcing potential from energized high-voltage
power line with a clearance distance of 50 ft from the closest part of the
crane.  The sensors/ sensing antennas shall be adjustable and able to be
recalibrated for different set points.  Allowances for sway and sag of the
overhead lines should be made.  Sway is caused by wind and sag occurs when the
temperature of the line fluctuates.

 

b.                                      Speakers shall emit an alert signal that
is audible within 20 ft of the crane when the operator and ground personnel
enter within the warning or alarm set point. Speakers shall be mounted outside
of cab.

 

c.                                       Operator panel shall consist of display
screen indication signal level, warning set point and/or alarm set point,
antenna faults as well as the power and sensing adjustment buttons.  The
operator panel shall also include a visual warning signal.

 

d.                                      Remote panel shall provide power to the
operator panel, sound information and power to any remotely located speakers,
and antennas/cables.

 

e.                                       Cable reels and housing/brackets shall
be provided to support all cabling including power cable(s).  Installation of
the cable reel shall allow for ease of maintenance, in the event of damage to
reel or mounts.

 

C.8.1.3 All components including, but not limited to sensing antenna(s),
speakers, and cable reels/brackets shall be easily installed using BII and are
weather resistant.  The warning device shall utilize the host systems power
source.

 

C.9. Travel: Travel may be required to support this contract. The contractor
will be responsible for travel to or from the following locations: TACOM,
Warren, MI.  Travel is authorized to visit various vendors for production
meetings and production qualification.  Any travel in this regard must be
pre-approved by the COR or Contracting Officer or his/her designated
representative.  Travel is COST ONLY.  The contractor shall provide a written
certification, prior to travel, that sufficient funds are available on the
travel CLIN to complete travel.  All travel costs shall be in accordance with
Joint Travel Regulations (JTR) and are cost reimbursement only (no profit or

 

33

--------------------------------------------------------------------------------


 

fee).  A trip report after travel is required and must be submitted to the COR
within five (5) days after completion of travel.

 

C.10 Program Reviews/Documentation: The Contractor shall provide a weekly status
report ( DI-MGMT-80368) in narrative format of all significant issues/activities
and any problems that occurred.  The contractor shall conduct a verbal weekly
review of all such efforts with the COR, Contracting Officer, and other PM
CE/MHE managers through VTC or teleconference.  The weekly review shall include
a production schedule, quality review and any potential risk areas that may
result in an upcoming deviation from the Scope of Work or delivery schedule. 
Any potential deviation from the SOW or delivery schedule the contractor will be
required to address with a risk mitigation plan that will correct the deviation
if it occurs.

 

Contracting Officers Representative: The COR is an individual designated in
accordance with DFARS 201.602-2 and is authorized in writing by the contracting
officer to perform specific technical functions.. The Contactor will receive a
copy of the written designation after award that will specify the extent of the
COR’s authority to act on behalf of the contracting officer. The COR is not
authorized to make any commitments or changes that will affect price, quantity,
delivery or any other term or condition of this contract.

 

C.12  Field Service Representative (FSR).

 

C.12.1 The contractor shall provide FSRs (Quantity TBD) for installation and
post-installation support of the Armored MAC50s in Germany and Southwest Asia
(e.g. Iraq, Afghanistan, and Kuwait).  FSR support shall begin and end two years
after date of award and may occur at the following sites:

 

Camp Anaconda, Balad, Iraq

FOB Marez, Mosul, Iraq

Camp Speicher, Tikrit, Iraq

Camp Liberty, Baghdad, Iraq

Bagram, Afghanistan

Camp Arifjan, Kuwait

Ali Al Aslem Airforce Base, Kuwait

 

Performance period is in South West Asia (SWA).  The Government reserves the
right to add additional sites for FSR service as the mission requirements
change.  Additional sites will be added via modification to the contract.  The
number of FSRs and the performance period at the above sites will be determined
at Task Order issuance.

 

C.12.1.1 The FSRs located in Iraq and Afghanistan shall be stationed at one of
the locations identified in C.12.1, but some of the work may require traveling
to the installation sites within the SWA Area of Responsibility (AOR) to provide
temporary assistance and support New Equipment Training (NET) of the 50T Crane
CPK.

 

34

--------------------------------------------------------------------------------


 

C.12.2. The FSRs shall have technical writing experience and general mechanical
experience with the 50T Crane CPK.

 

C.12.2.1 The FSRs must have in-depth knowledge and expertise with all facets of
the 50T Crane CPK installation on the vehicles.

 

C.12.2.2 The FSRs shall provide training, troubleshooting, diagnosis, repair,
and resolution of technical issues in support of the 50T Crane CPK installation
effort.  The FSRs shall conduct on-the-job production line installation training
for the 50T Crane for new military personnel, Government civilian personnel, and
other contractor personnel deployed to the installation site.  Training shall be
to the level that site installation personnel are capable of maintaining the 50T
Crane CPKs, without Contractor oversight.  The FSRs shall provide updated
training to previously-trained mechanics to ensure that they are fully aware of
all changes and improvements made to the 50T Crane CPK.

 

C.12.2.3 The FSRs shall provide on-site technical and maintenance support to the
CPK New Equipment Training (NET) instructors during operator and maintenance
training. NET will be performed at locations identified by the Multi-National
Command-Iraq (MNC-I) and the Combined Joint Task Force -82 (CJTF-82). The
contracting officer will provide a 14 day notice of dates and locations when NET
will occur.

 

C.12.2.4 The Contractor shall present a weekly status report via email (in
contractor format) in accordance with CDRL A008 , which identifies the hours
expended and the number of CPK installed per vehicle.

 

C.12.2.5 The FSRs shall develop a Government approved quality assurance vehicle
inspection checklist to verify proper kit installation and full mission
capability.  The checklist details the armored MAC50 condition, any damage to
the vehicle, and any repair to the CPKs or to the vehicles.  The Government will
use these checklists to record process quality control, and once signed by the
certifying Government personnel certifies that work on a given vehicle has been
completed to standard.  This report shall be part of the weekly status report.

 

C.12.2.6 All contractor employees are authorized to work a flexible 10 hour per
day workday, seven days a week, to accommodate vehicle availability, or may be
directed to work a compressed schedule of not less than six days, 70 hours per
week, at the discretion of the Program Office, Site Manager or COR.

 

C.12.2.7 All FSRs must participate in training through the CONUS Replacement
Center (CRC) for deployment to SWA. The contractor shall provide a Letter of
Authorization (LOA) no later that one week from contract award.  The LOA shall
contain all the information that is needed to request a Call Forward, CRC
request, and data to input information into SPO Tracker (for ASAALT). The FSRs
shall report to Ft. Benning, GA for processing through CRC no later than three
weeks before deploying. This schedule is subject to change based on space
availability at CRC.

 

35

--------------------------------------------------------------------------------


 

C.12.2.7.1 The contractor shall provide transportation for their personnel from
point of origin to CRC, Ft. Benning, GA and return.  The government will provide
transportation from CRC to the area of operation (theater) and return upon
completion on the mission.  The government will provide an Official Government
Travel Memo (LOA) for each contractor employee that will be traveling.  The
contractor shall request this memo, from the contracting officer, no later than
7 days after contract award, so the memo is available for CRC.

 

C.12.2.8  The Contractor is authorized to perform minor repairs to the vehicles,
to allow the AoA kits to be applied.    If the vehicle requires repairs, the
Contractor shall provide a condition assessment identifying areas requiring
repair.

 

C.12.2.9  In addition to overseeing the installation effort, the FSRs may be
required to perform actual installations of the 50T Crane CPKs.

 

C.12.3 Management of Authorized Stockage List (ASL) Spare Part Components.

 

C.12.3.1 The FSRs shall receive, distribute and maintain inventory control of
ASL spare part components for armored MAC50.  The government will determine the
location of storage for the ASL spare parts.  The government will provide
securable storage containers suitable for housing the ASL spare part
components.  The FSR shall coordinate with the PM CE/MHE Subject Matter Expert
(SME) and Site Manager of the Army Field Service Command (AFSC) to identify the
site location and receive access to the storage containers.

 

C.12.3.2 Upon receipt of the ASL package, the FSRs shall conduct an initial
inventory of parts against the inventory list provided in the ASL package.
Within 24 hours of completion of the inventory, the contractor shall notify the
PCO and PM CE/MHE via email of receipt in total and identity of any missing
parts.

 

C.12.3.3 Upon request from units with MAC 50 vehicle or from the PM CE/MHE SME,
the FSRs shall distribute parts from the ASL package. Procedures for units
requisitioning parts are found in paragraph C.12.3.3.1 and C.12.3.3.2.  Parts
shall be issued within 48 hours of request.  The FSR shall provide a weekly
report via email (in contractor format) on inventory distribution .  The report
shall identify at a minimum: Date of report, model of vehicle, part number
issued, description of part, quantity issued, DODAAC of requesting unit, unit
number, name of individual issued, email address of individual issued, date of
issue, and distribution point.  The report shall be prepared using Microsoft
Excel software.  The distribution report shall be delivered electronically to
the addressees who receive the Monthly FSR Report and to the PM CE/MHE Subject
Matter Experts (SME).  The SME in Iraq is Mr. Chuck Micoletti, Email:
MICOLETTI@YAHOO.COM.  The SME in Afghanistan is Mr. Fred Aripez, Email:
AripezFr@MMCS.army.mil .

 

36

--------------------------------------------------------------------------------


 

C.12.3.3.1 To obtain parts the unit will contact the FSR and present or fax a
DA5988 signed by and authorized requester.  The FSR will arrange for release of
an item directly to the requester or the FSR will arrange shipment on the next
supply run to the unit.

 

C.12.3.3.2 Authorized requesters are identified by DA1687 signature cards placed
on file with the PM CE/MHE Subject Matter Expert.  Additional signature cards
may be placed on file with the following individuals:

 

Location

 

Name

 

Email

IRAQ

 

Fred Aripez

 

AripezFr@MMCS.army.mil

 

 

 

 

 

AFGHANISTAN

 

Chuck Micoletti

 

MicolettiC@MMCS.army.mil

 

C.12.4 The FSR shall evaluate demand trends and recommend to the PM CE/MHE
increased stockage quantity of individual parts currently in the ASL and the
addition of any new parts not currently stocked in the ASLs.

 

C.12.5 To maintain inventory control, the FSR shall present a weekly status
report, as part of the weekly report, in accordance with CDRL A004, which
identifies parts issued and parts on-hand.  The report shall identify at a
minimum: Date of report, model of vehicle, part number, description of part,
quantity issued, quantity of part replenished, quantity on-hand, and
distribution point. The report shall be prepared using Microsoft Excel software.
The report shall be delivered electronically to PM CE/MHE and the PM CE/MHE SME.

 

C.12.6 Upon any part reaching 50% of total issued, the contractor shall notify
the government via email (as the contractor identifies on the inventory/weekly
status report in C.12.5).  Notification shall be made within 24 hours of the
contractor’s knowledge of 50% total part issued.  The Government will take
action to procure and replenish parts.

 

C.12.7 The FSRs shall make every effort to maintain control and secure the ASL
parts.  The contractor shall not be held accountable for parts missing after the
initial inventory. Within 24 hours of knowledge of missing parts, the contractor
shall notify the government via email.  The Government will take action to
procure and replenish parts identified after the initial inventory.

 

C12.8 Material and Equipment ONLY REQUIRED IF AOA IS INSTALLED AS A KIT:

 

C.12.8.1 The Government will provide all facilities, installation labor, special
tools, MHE, material, and supplies to support the effort.  The Government will
also provide minimal field office facilities to include a desk, chair, basic
office supplies, and electrical outlets.  Disposition of removed parts will be
directed by the Government.  The Government shall be responsible for the
transportation of vehicles to the proper locations.

 

C.12.8.2 The Contractor shall provide its employees’ personal tool kits,
communications, and IT equipment (i.e. satellite hook up).

 

37

--------------------------------------------------------------------------------


 

C.12.8.3 The Government will provide two (2) electronic copies (CDs) of the
latest Technical Bulletin (TB) and CPKs installation instructions for use as
training material.

 

C.12.8.4 The Government will furnish on-site transportation for contractor
employees located in Iraq and Afghanistan.  The Contractor will be required to
provide transportation at the other sites.

 

C.12.8.5 The Government shall provide transportation into and out of SWA for
FSRs and equipment from Kuwait as long as it is Government related.  The flights
into and out of Iraq sites listed in C.12.1 shall be by military aircraft. For
leave or in case of personal emergencies flights out of Kuwait will be by
commercial means.

 

C.12.9 Living Conditions

 

C.12.9.1 The Government will provide housing for the contractor employees at the
Iraq sites listed in C.12.  The Contractor shall be responsible for housing for
contractor employees working within Kuwait.

 

C.12.9.2 As authorized in the LOA or elsewhere in this contract, contractor
employees will be provided Government subsistence which includes meals,
billeting, emergency medical care, emergency dental are, and access to morale
and welfare activities and available chaplains.  If subsistence changes during
deployment   (e.g. the Combatant Commander or subordinate Commander changes the
authorizations), the Contractor must notify the Contracting Officer.

 

C.12.9.3 As the Field Service Representatives (FSRs) for this effort will be
located in various locations in SWA, the PM CE/MHE is identified as the entity
that will provide all support for the FSRs including routine medical and dental
care, transportation, billeting, security and logistical needs to support this
effort. While performing duties IAW terms and conditions of the contract, the
Service Theater Commander will provide force protection to the contractor
employees commensurate with that given to Service/Agency (e.g. Army, Navy)
civilians in the operations area.

 

C.12.9.4 As required by the operational situation, the Government may at its
discretion relocate FSRs (who are citizens of the United States, aliens in
resident in the United States, or third country nationals, not residents in the
host nation) to a safe area or evacuate them from the area of operations.  The
U.S. State Department has responsibility for evacuation of non-essential
personnel.

 

C.12.9.5 The Contractor shall ensure that each employee hired by or for the
Contractor (including subcontractors) acknowledges in writing that they
understand the danger, stress, physical hardships, and field living conditions
that are possible if the employee deploys in support of military operations. 
The Contractor shall ensure that contents of this paragraph are included in all
subcontracts.

 

38

--------------------------------------------------------------------------------


 

C.12.9.6 Due to further force security issues and concerns in theater, many
commands are asking for verification of the status of our contractor’s security
background. As a result, the Contractor must maintain a completed background
check on file for each employee that will be deployed.

 

C.12.10 Medical Information

 

C.12.10.1 Prior to deployment, the Contractor shall ensure that all deployable
personnel are medically and physically fit to endure the rigors of deployment in
support of a military operation.  Employees who fail to meet medical or fitness
standards, or who become unfit through their own actions, will be removed from
the area of operations and replaced at the Contractor’s expense. All personnel
must have a complete set of immunizations and inoculations for entry into SWA.

 

C.12.10.2 Deploying contractor employees shall carry with them a 90 day supply
of any medication they require.  Military facilities will not be able to replace
many medications required for routine treatment of chronic medical conditions
such as high blood pressure, heart conditions, asthma, and arthritis. 
Contractor employees will review both the amount of the medication and its
suitability in the foreign area with their personal physician and make any
necessary adjustments prior to deployment.

 

C.12.10.3 If glasses are required, the contractor employees will deploy with two
pairs of glasses and a current prescription.  Copies of the prescription will be
provided by the employee to the CONUS Replacement Center (CRC) so that eyeglass
inserts for use in a compatible chemical protective mask can be prepared.

 

C.12.10.4 The Government does require a medical screening at the CONUS
Replacement Center (CRC) for FDA approved immunizations, which shall include DNA
sampling.

 

C.12.11 The Government shall provide the contractor employees with Chemical
Defensive Equipment (CDE) familiarization training commensurate with the
training provided to Department of Defense civilian employees.  The training and
equipment will be provided at the CRC for employees traveling from CONUS.

 

C.12.12 The Government shall provide the contractor employees with the necessary
Isolated Personnel Report (ISOPREP) and Survival Evasion Resistance Escape
(FPI/SERE) training.  This training will be conducted at the CRC.

 

C.12.13 The Contractor shall ensure that all deploying individuals have the
required identification tags and cards prior to deployment.  In addition to the
DD FM 489 (Geneva Convention Card) issued at the point of deployment, all
contractor employees will be issued personal identification tags and Common
Access Cards (CAC), if available before deployment.  Personal identification
tags will include the following information: full name, social security number,
blood type, and religious preference.  Contractor employees will maintain all
issued cards and tags on their person at all times while OCONUS.  These cards
and tags shall be obtained through CRC, and shall be promptly returned to the
Government upon redeployment.

 

39

--------------------------------------------------------------------------------


 

C.12.14 The Contractor shall ensure that their employees obtain any appropriate
VISAs before they will be allowed to enter CRC.

 

C.12.15 The contractor employees accompanying the force are not authorized to
wear military uniform, except for specific items required for safety and
security.  The Combatant Commander, subordinate Joint Force Commander (JFC), or
Army Force (ARFOR) Commander may require that contractor employees be issued and
be prepared to wear Organizational Clothing and Individual Equipment (OCIE), to
include Chemical, Biological, and Radiological Element (CBRE) and High-Yield
Explosive defensive equipment, necessary to ensure contractor personnel safety
and security.  The contractor employees shall sign for all issued OCIE to
acknowledge receipt and acceptance of responsibility for the proper maintenance
and accountability of the OCIE.  The contractor employees shall return all
issued OCIE to the Government at the place of issue unless directed otherwise by
the Contracting Officer.  The Contracting Officer shall require the Contractor
to reimburse the Government for OCIE lost, stolen, or damaged due to Contractor
negligence or misconduct.

 

C.12.16 The Contractor shall ensure that deployed employees possess the required
licenses to operate all vehicles or equipment necessary to perform contract
tasks in the theater of operations.  Before operating any military owned or
leased vehicles or equipment, the contract employee shall provide proof of
license (issued by an appropriate governmental authority) to the unit or agency
issuing the vehicles or equipment.

 

C.12.17 Contractor employees in support of U.S. military operations are not
permitted to carry personally owned firearms.  Contractor employees normally
shall not be armed during active military operations; however, the Combatant
Commander may authorize issue of standard military side arms and ammunition to
selected personnel for personal self-defense.  In this case, weapons
familiarization, qualification, and briefings on rules of engagement, shall be
provided to the contractor employees, completed at the CRC.  Even if authorized,
acceptance of weapons by the personnel is voluntary, and must also be permitted
by their employer.

 

C.12.18 Before deployment, the Contractor shall ensure that each contract
employee completes at least three (3) DD Forms 93, Record of Emergency Data
Card.  One completed form is for the CRC, one copy for the Army’s Casualty &
Memorial Affairs Operations Center (CMAOC), and one copy for the Army Materiel
Command (AMC) Logistics Support Element (LSE) Contractor Coordination Cell (CCC)
or other designated liaison.

 

C.12.19 As Executive Agent for mortuary affairs, the Army will facilitate the
notification of Next of Kin (NOK) in the event that a U.S. citizen contract
employee accompanying the force OCONUS dies, requires evacuation due to injury,
or is reported missing.  The Department of the Army will ensure that the
Contractor notifies the employee’s primary and secondary NOK.  In some cases, an
Army notification officer may accompany the employer’s representative. 
Notification support by the Army is dependent upon each contract employee
completing and

 

40

--------------------------------------------------------------------------------


 

updating as necessary, the DD Form 93, Record of Emergency Data Card.  The
Contractor is responsible for the evacuation of contract employee remains from
Kuwait.

 

C.12.20 The Contractor shall ensure that health and life insurance benefits
provided to its deploying employees are in effect in the theater of operations
and allow traveling in military vehicles.

 

C.12.21 Unless prohibited by international agreement, the Contracting Officer
shall provide a LOA for deployed contractor personnel.  This is the document
contractor employees must carry with them as authorization for use of Government
transportation, medical facilities, billeting, and other entitlements. 
Contractor employees are not authorized to use Invitational Travel Orders.

 

C.12.22 The Contractor shall at all times remain contractually responsible for
the conduct of its employees.  The Contractor shall promptly resolve to the
satisfaction of the Government, all contractor employees performance and conduct
problems identified by the Government.  Failure to correct such problems may
result in the Government directing the Contractor, at the Contractor’s own
expense, to replace and, where applicable, repatriate any employee who fails to
comply with this language to adhere to instructions and general orders issued by
the Combatant Commander or his/her designated representative.  Such action may
be taken at the Government’s discretion without prejudice to its rights under
any other provision of this contract, including the Termination for Default
Clause.

 

C.12.23 If any contract employee departs an area of operation without
permission, the Contractor will ensure continued performance IAW the terms and
conditions of the work directive.  If the Contractor replaces an employee who
departs without permission, the replacement is at the Contractor’s expense and
must be complete within 30 days, unless otherwise directed by the contracting
officer.

 

C.12.24 The two (2) FSRs will be given two (2) weeks of R&R leave per every six
(6) months in theater.  Airfare from Kuwait to the U.S., and return trip, will
be paid for by the Government.  The Government shall provide transportation into
and out of Iraq.  All leave must be coordinated with and approved by the
Contracting Officer, COR or PM CE/MHE.

 

C.13 Support Training.  The contractor shall conduct an introduction to the
vehicle for Government and contractor support personnel prior to initial
installation.  Training dates will be negotiated between the contractor and
Government.  The training will cover installation, system operation and controls
required to safely operate the vehicle.

 

41

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Exhibit/Attachments Table of Contents

 

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

Attachment 1

 

MIL-DTL-31000C

Product Drawings and Associated Lists

 

1

 

N/A

Attachment 2

 

MIL-DTL-31000C

Product Solid Models

 

1

 

N/A

Attachment 3

 

MIL-DTL-31000C

Product Drawings/Associated List TDP Worksheet

 

3

 

 

Attachment 4

 

Government Furnished Information (GFI)

 

1

 

N/A

Attachment 5

 

Product Solid Model Metadata Attribute List

 

2

 

N/A

Attachment 6

 

Authorized Stockage List (ASL) Price List 1-5

 

4

 

17 April 2009

Attachment 7

 

Authorized Stockage List (ASL) Price List 6-20

 

4

 

18 March 2009

Attachment 8

 

Spare Parts Price List (SPPL)

 

17

 

10 February 2009

 

MAIN SUB-CONTRACTORS

The below Contractors are automatic delegations.

 

Action Group

411 N. Reynoldasburg-New Albany Road

Blacklick, OH 43004-9630

 

Red Dot Corp.

495 Andover Park East

Seattle, WA 98188-7657

 

42

--------------------------------------------------------------------------------